DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on June 27, 2022 is acknowledged.
Applicant has elected Species II: Figures 3A, 3B, 4, 5A, 5B, 6A, 6B, wherein applicant states claims 1-13 and newly added claims 14-20 are directed to the elected species.
Claims 1-20 are presently pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Zergiebel et al. US 10,076,358 and Voegele et al. US 2006/0247673) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “a long petal and a short petal disposed at the distal end of the lower portion, the short petal configured to move between a first position wherein the short petal is disposed within the lower channel to facilitate insertion of the long petal within an incision and a second position wherein the short petal is extended relative to the lower channel and in substantial opposition to the long petal to facilitate retention of the tissue guard within the incision”, “an upper portion including: a proximal ring including proximal and distal ends, the distal end including a first mechanical interface disposed therearound; a plurality of fingers extending about the proximal ring, each finger configured to mechanically engage an underside of a rim of an access device to secure the tissue guard thereon; a plurality of second mechanical interfaces disposed about a distal end of the inner peripheral surface;”, “a lower portion including: the lower channel including a plurality of corresponding second mechanical interfaces disposed thereon configured to, upon assembly, engage the plurality of second mechanical interfaces of the upper portion, wherein the lower portion is configured for initial insertion within the access device”, “a proximal ring including proximal and distal ends, the distal end configured to operably engage an access device to secure the tissue guard within the access device”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775